Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 27 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 66.
My dear wife.
Ghent 27. December 1814.

On Saturday last, the 24th: of December, the Emperor Alexander’s birth day a Treaty of Peace and Amity was signed by the British and American Plenipotentiaries in this City—I had written you the day before that there was to be a conference at 12 O’Clock—It lasted three hours, and the result of it was an agreement to meet the next day, at the Chartreux, the house where the British Plenipotentiaries reside, for the purpose of signing the Treaty. This was accordingly done at 6 O’Clock in the Evening—Mr Baker, the Secretary to the British Mission had a carriage in the yard ready to start for London the moment after the conclusion—He went at 7 O’Clock the same Evening for Ostend where there was a Vessel in readiness to sail the moment he should arrive there. We have reason to suppose he may have reached London, yesterday Morning, and that the news of the Peace may have been announced in the Courier of last Evening—In order to give Mr Baker the opportunity of carrying to his Government the first Intelligence of the Event, we agreed with the British Plenipotentiaries that it should not be divulged here until the next day at Noon—The Secret was kept I believe as faithfully as any such Secret can be, but it happened that Mr Bentzon who as I have written you had returned to this place a few days before, from London, happened accidentally to have been invited to dine with us—Our usual dining hour is four O’Clock, but it was near seven when we returned from the Conference, where he knew we had been—He was watchful of every word said at dinner, and loitered about our separate apartments until 10 O’Clock. I do not think he obtained positive knowledge of the fact, but he ascertained enough to satisfy himself, and he went off before Midnight—Baker had the start of him about four hours—The conclusion of the Treaty was officially communicated by the British Plenipotentiaries to the Intendant on Christmas day, the day of all the year most congenial to the proclamation of Peace on Earth—We received his Congratulations the same Evening at a large party assembled according to the usage of the Country, at his house, and an invitation to dine with him on Wednesday, to celebrate the Event—We had however already engaged the British Plenipotentiaries to dine with us on that day.
Mr Hughes left us at four O’Clock yesterday Morning, and Mr Carroll at ten last Evening. Three Copies of the Treaty were executed on each side, to guard against any accident which may befall any single copy on the passage—Mr Baker is to go out immediately to America, with the English Ratification—Mr Hughes goes to Bordeaux, there to embark in the Transit, and takes one Copy of the Treaty. Mr Carroll goes to England, to embark, if it should be agreeable to the British Government, in the same vessel with Mr Baker. If not, by any other opportunity that he can obtain—He has the second Copy of the Treaty—We intended to have sent the third Copy by the Herald, but as in all probability she is frozen up at Amsterdam, we shall be obliged to wait for some other occasion—My Colleagues all intend to visit Paris, and all excepting Mr Russell, London. Mr Gallatin proposes likewise to go to Geneva—The Neptune is to be ordered to Plymouth or Falmouth, and they expect to sail about the first of April, which may very possibly lengthen out to the first of May—In that interval there will be time to learn from the United States, whether the Treaty will be ratified, and whether our Government will confer any new appointment in Europe upon them or either of them—There will be at least the missions of London and St: Petersburg to be filled—In my letter to you of the 13th. of this Month, I hinted to you the course that I should take, in case the Peace should be made I have accordingly written to the Secretary of State, that I shall go to Paris, and there wait for the President’s orders. Whether he retains the intention of sending me to England or not, I have definitively requested to be recalled from the Russian Mission—If the Peace should not be ratified in America, we shall have I doubt not, ample time to return home in the Neptune—If ratified, and we do not go to England, there can be no scarcity of opportunities for our return to the United States either from France or England—I therefore now invite you, to break up altogether our establishment at St: Petersburg, to dispose of all the furniture which you do not incline to keep, to have all the rest packed up carefully, and left in the charge of Mr Harris to be sent next Summer either to London or to Boston, and to come with Charles to me at Paris, where I shall be impatiently waiting for you—I calculate upon your receiving this Letter, about the 20th: of January; and I suppose you will not be able to make all the necessary arrangements to leave St: Petersburg sooner than the middle of February. If the Season should still be too severe, I wish you to wait until it shall be milder—Take care to engage a good man, and woman servant to come with you—Mr Harris will procure for you an Order for Courier Horses, and you will travel at your leisure—You will find a very tolerable lodging for the Night, at any of the Post-houses, and Mr Gallatin and Mr Bayard from their own experience recommend most earnestly that you travel in no other Carriage than a Kibitka. Mr Harris will advise you in having one made with all the accommodations of which it is susceptible, and all possible precautions to preserve you from the cold—Perhaps by hastening or by delaying your journey a few days, you may have an opportunity of travelling in company with some other Lady or person of your acquaintance who may be coming the same way. As you will be moving all the way Southward, and as the Winter will at the same time be every day declining, I hope neither you nor Charles will suffer much on the road.—I hope to embrace you in Paris about the 20th: of March. The sooner, the happier for me. The furniture which you conclude to keep should be safely packed; but of that I am sure you will take care. All my books, except the Laws and State Papers of the United States, together with such Articles as you would choose to keep but not to send to England, may be packed in separate boxes, and addressed to the care of William Smith Shaw at Boston—With the intention to send them next Summer at all Events to America—The other packages may be left without direction at present; to be addressed hereafter for England or America according as our ultimate destination may be—The Russian Obligations which I left in your hands you may deposit in those of Mr Harris or of Messrs: Meyar and Brüxner as you think proper, taking a receipt for them, and leaving subject to my future directions for the disposal of them.—It will be proper to take lists of the Books and of all the furniture packed up, to be sent whether to England or America. I have written to my father and mother by Mr Hughes and Mr Carroll, requesting that if we go to England, our Sons George and John may be sent to us next Summer.
After receiving this Letter, address yours to me, under cover to Mr Crawford at Paris. I expect to leave this City about the 10th. of January and after passing perhaps a few days at Bruxelles, to reach Paris about the 20th:—I know not exactly what will be the arrangements of Mr and Mrs Smith—They have a Passport to go by the Neptune—If she goes to Plymouth or Falmouth their shortest way to join her would be to cross from Havre or Dieppe to Southampton, and thence by land.—I shall continue writing to you as long as I remain here, and until I have reason to suppose you will have left St: Petersburg. Love to Charles, and a happy meeting to us all!
Your ever affectionate husband.
A.